JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                           Amendment of Pa.R.J.C.P. 1140

        On April 23, 2018, the Supreme Court amended Rule of Juvenile Court
Procedure 1140 to add paragraph (a)(3) to clarify that arrest warrants are not to be
issued for absconding dependent children. Further, the Comment was revised to state
that Rule 1140(a)(3) does not preclude the issuance of a warrant for a case in which the
child is subject to the jurisdiction of the dependency and delinquency court or a pickup
order for protective custody. Post-publication, the Juvenile Court Procedural Rules
Committee recommended additional language in the Comment indicating that judicial
inquiry into efforts to locate a missing dependent child is not precluded under the Rule.

       Several portions of the Comment merely reiterative of the rule text were deleted
to improve readability.

      The amendment will become effective July 1, 2018.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.